UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4548



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DERCK GILLIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-90-378)


Submitted:   December 10, 2004         Decided:     December 29, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Avner Shapiro, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Derck   Gillis   appeals    from   the   revocation    of   his

supervised release.   His sole issue on appeal is that there was

insufficient evidence to support the district court’s finding that

he possessed marijuana with the intent to distribute it.        We do not

find that the district court abused its discretion by finding that

Gillis violated his supervised release in this manner.            United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).        This court

does not review credibility determinations on appeal.             United

States v. Burgos, 94 F.3d 849, 863 (4th Cir. 1996).       Accordingly,

we affirm Gillis’ conviction.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                               - 2 -